Citation Nr: 1606783	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-42 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than November 10, 1988, for service connection for diabetes mellitus.

2.  Entitlement to an effective date earlier than September 6, 2011, for service connection for posttraumatic stress disorder (PTSD).   


WITNESSES AT HEARING ON APPEAL

Veteran, D.T., and J.Y.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1961 to January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2012 rating decisions by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  In September 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA was first notified of the Veteran's diagnosis of diabetes mellitus at a November 10, 1988, VA examination, the current effective date for the grant of service connection.  

2.  Prior to November 10, 1988, there was no formal claim, informal claim, or written intent to file a claim for service connection for diabetes mellitus.

3.  The Veteran filed a claim of entitlement to service connection for memory loss in April 1984, which was denied.  The Veteran filed a claim to reopen the claim of entitlement to service connection for memory loss in November 1985, which was also denied.  The Veteran did not appeal either decision.

3.  The Veteran was denied entitlement to service connection for PTSD in a January 1995 Board decision, the Veteran did not file an appeal of that decision, and the denial of service connection for PTSD became final.  

4.  The Veteran filed a claim to reopen a claim of entitlement to service connection for a PTSD on September 6, 2011, more than one year following his separation from active service, and was ultimately granted entitlement to service connection for PTSD in an August 2012 rating decision.

5.  Prior to September 6, 2011, and subsequent to the January 1995 final denial, there was no formal claim, informal claim, or written intent to file a claim to reopen a claim of entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 10, 1988, for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).

2.  The criteria for an effective date earlier than September 6, 2011, for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  Manning v. Principi, 16 Vet. App. 534 (2014); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  However, the Board notes that in a January 2011 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015). 

However, retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  To be eligible for a retroactive payment under those provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that the eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Those provisions apply to original and reopened claims, and claims for increase.  38 U.S.C.A. § 5110(g) (2014); 38 C.F.R. § 3.114(a) (2015); McCay v. Brown, 9 Vet. App. 183 (1996).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides.  Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002). 

Specifically, a class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes mellitus.  Certain effective dates apply if a class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816 (2015).  However, if the requirements of 38 C.F.R. § 3.816 are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2015). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i) (2015).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (West 2015).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Diabetes Mellitus

The Veteran has asserted that he should be assigned an effective date for service connection for diabetes mellitus immediately following his January 1984 date of separation from service based on an August 1989 letter from his private physician which noted that the Veteran was diagnosed with diabetes mellitus in June 1986, but that he had experienced symptoms as early as 1984.  The Veteran has also reported that he had symptoms of diabetes mellitus while on active service and the disability is now presumptively related to exposure to herbicides, and he was exposed to herbicides during active service.

The facts in this case are not in dispute.  The Veteran originally filed claims of entitlement to service connection for various disabilities, but not diabetes mellitus, in April 1984 and November 1985; both of which were denied as the Veteran failed to appear for scheduled VA examinations.  A claim to reopen a claim of entitlement to service connection for disabilities, without specific disabilities listed, was received on March 2, 1988.  At a November 1988 VA examination, the Veteran reported, for the first time, that he had a diagnosis of diabetes mellitus.  Prior to that date, the Veteran had not submitted any medical evidence or lay statements which would have served to notify VA that he had been diagnosed with diabetes mellitus, or that he sought service connection for diabetes mellitus.  Entitlement to service connection for diabetes mellitus was eventually denied in a January 1985 Board decision.  An August 2000 rating decision denied the Veteran's claim to reopen a claim of entitlement to service connection for diabetes mellitus.  The Veteran did not appeal that decision.  

In June 2002, the Veteran was sent a letter informing him that his claim was being reviewed as diabetes mellitus had been added as a disability considered to be presumptively related to exposure to herbicides.  A May 2002 rating decision granted entitlement to service connection for diabetes mellitus and assigned an effective date of August 15, 1988.  A subsequent May 2008 rating decision found clear and unmistakable error with the effective date assigned in the May 2002 rating decision and assigned a new effective date of November 10, 1988, the date at which VA first became aware of the Veteran's diabetes mellitus diagnosis.

The Board finds that entitlement to an effective date earlier than November 10, 1988, for service connection for diabetes mellitus is not warranted.  The Veteran was granted entitlement to service connection effective the date he first notified VA of his diabetes mellitus diagnosis, which is the date entitlement to service connection arose.  There was no formal claim, informal claim, or written intent to file a claim for diabetes mellitus prior to that date.  

The Board acknowledges the Veteran's contention that an earlier effective date should be assigned because he had been diagnosed with diabetes mellitus in June 1986, based on symptoms he had experienced since 1984.  However, the Board does not find that argument persuasive.  Regardless of when diabetes mellitus was diagnosed, or when he began experiencing symptoms of diabetes mellitus, entitlement to service connection did not arise until he notified VA of the diagnosis on November 10, 1988.  To qualify for an earlier effective date under the liberalizing legislation, the Veteran would have had to have filed a prior claim for entitlement to service connection for diabetes mellitus and been denied that benefit within the applicable dates listed above.  

Accordingly, the Board finds that the claim for earlier effective date for service connection for diabetes mellitus must be denied.

PTSD

The Veteran has asserted that he should be assigned an effective date for service connection for PTSD immediately following his April 1984 separation from active service, as his April 1984 claim included a claim of entitlement to service connection for memory loss, a symptom of his PTSD.  In the alternative, the Veteran has asserted that he should be assigned an effective date from at least September 1988 for PTSD, as that was when the disability was first diagnosed.  

The record confirms that the Veteran filed an April 1984 claim of entitlement to service connection for memory loss, which was denied in an August 1984 letter.  He filed a claim to reopen the claim of entitlement to service connection for memory loss in November 1985, which was denied in a December 1985 letter.  The Veteran did not appeal either denial.  In September 1988 the Veteran was provided a VA examination in relation to a March 1988 general claim.  At that time, the Veteran was diagnosed with PTSD, but entitlement tot service connection for PTSD was denied in a March 1989 rating decision based on no verified stressor event.  The denial was continued in a January 1995 Board decision. 

On September 6, 2011, VA received a claim to reopen a claim of entitlement to service connection for PTSD.  In an August 2012 rating decision, the Veteran was granted service connection for PTSD based on an amendment to the regulations governing service connection for PTSD which enabled VA to concede the Veteran's in-service stressors.  

Notably, as to the effective date of that amendment, the new provisions apply to applications for service connection for PTSD that:  (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010); 38 C.F.R. § 3.304(f)(3) (2015).  

The Board finds that entitlement to an effective date earlier than September 6, 2011, for service connection for PTSD is not warranted.  The Veteran was granted service connection effective the date his claim to reopen the claim of entitlement to PTSD was received by VA.  38 C.F.R. § 3.400(q)-(4) (2015).  The Veteran did not file an informal or a formal claim for PTSD, or submit a request to reopen the previously-denied claim seeking service connection for PTSD, prior to September 6, 2011, and subsequent to the final denial in the January 1995 Board decision.. 

The Board acknowledges the Veteran's argument that evidence of record confirmed a diagnosis of PTSD as early as September 1988, and that he may have been experiencing symptoms of PTSD at the time of his April 1984 and November 1985 claims.  However, the Veteran made no attempt to appeal the 1984 or 1985 denials and did not appeal the January 1995 Board decision which denied service connection for PTSD.  Pursuant to 38 C.F.R. § 3.304(f)(3), as the Veteran did not have a pending claim of entitlement to service connection for PTSD before VA prior to July 13, 2010, the evidence of his September 1988 diagnosis cannot be used to support the grant of an effective date earlier than September 6, 2011.  

Accordingly, the Board finds that the claims for effective dates earlier than November 10, 1988, and September 6, 2011, for service connection for diabetes mellitus and PTSD, respectively, must be denied because they are without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than November 10, 1988, for service connection for diabetes mellitus is denied.

Entitlement to an effective date earlier than September 6, 2011, for service connection for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


